Citation Nr: 1501689	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, denied the above claim.

In February 2011, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). Based on a Joint Motion for Remand (Joint Motion), in September 2011, the Court remanded the Board's decision for development in compliance with the directives of the Joint Motion.  A letter was sent to the Veteran and his representative in October 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional argument or evidence was received. 

This matter was then before the Board in April 2012, December 2012, April 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran was scheduled for a Travel Board hearing in October 2014.  He cancelled the hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of April 2014 the RO was requested to schedule the Veteran for a hearing before the Board.  It was also noted that the Veteran's representative had made a specific request that if the Veteran was for some reason unable to attend the requested hearing, that service organization be again provided with the Veteran s claims file so that a more comprehensive VA Form 646 could be provided prior to the case being sent to the Board.  Consequently, the Board instructed that if the Veteran did not desire to be scheduled for a Board hearing, his representative must be afforded the opportunity to provide an updated VA Form 1-646."

The Veteran was scheduled for a Travel Board hearing in October 2014, however, he cancelled the hearing.  Unfortunately, there is no indication that the representative was provided an opportunity to provide an updated VA Form 1-646.  

Accordingly, the case is REMANDED for the following action:

The AOJ should afford the Veteran's representative, the Florida Department of Veterans Affairs, the opportunity to submit a 1-646.  All efforts taken to fulfill the Board's request should be clearly documented in the claim file.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




